IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0237
                             Filed January 11, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DWIGHT DERON COOKE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Paul L. Macek,

Judge.



      A defendant appeals his conviction. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                        2


VOGEL, Presiding Judge.

       Dwight Cooke appeals his convictions for willful injury causing serious

injury, in violation of Iowa Code section 708.4(1) (2013), and domestic abuse

assault with intent or while displaying a dangerous weapon, in violation of Iowa

Code section 708.2A(2)(c). Cooke asserts the district court erred in denying his

counsel’s motion to withdraw and in admitting evidence regarding the victim’s

car. Because we conclude the district court did not abuse its discretion on either

claim, we affirm.

       I.     Background Facts and Proceedings

       On January 23, 2015, Cooke met up with his former fiancé, Haley Ploog,

in order to give her belongings intended for their son. After picking up the items

from Cooke’s apartment, the two drove around for a short time, then parked on a

residential street and talked. Initially, the conversation was calm, but the two

eventually began arguing about various personal matters. Ploog testified that

Cooke got “madder and madder” as the conversation went on.            She further

stated that he pulled out a small “X-Acto” knife and threatened to kill her. While

attempting to get out of the car, Cooke grabbed her by the waist and tried to stop

her. Ploog, falling to the ground, felt Cooke’s hand on her face; then, as blood

began running down her face, she knew she had been cut. Cooke jumped out of

the car and stood over Ploog.

       Just then, Jacob Sanders and Katherine Polz drove by, noticed the

struggle, and stopped. Sanders asked if Ploog was okay; Cooke told them to

“leave her alone, we’re fine,” but hearing Ploog’s pleas, the two stayed to give

assistance.   Cooke fled the immediate scene, but Ploog saw him standing
                                        3


nearby.    She retrieved her purse from her car but left the engine running.

Sanders and Polz helped Ploog dial 911 and drove her to the hospital; she was

eventually transported to the University of Iowa Hospital in Iowa City, where she

underwent plastic surgery due to the depth of the laceration on her face.

      Ploog’s car went missing that night. Three weeks later, it was recovered

by police outside Cooke’s apartment. When the car was returned to her, Ploog

identified several items she knew belonged to Cooke inside the car. A piece of

mail addressed to Cooke was also located inside the vehicle.

      On March 19, the State charged Cooke with willful injury causing serious

injury and domestic abuse assault. Trial was set for June 1 with the speedy trial

date set to run on June 17. On May 22, Cooke’s counsel filed a motion to

withdraw claiming Cooke had refused to see him on multiple occasions and had

refused to cooperate in preparation for trial. A pretrial conference was held on

May 27, where the issue was initially discussed but not fully submitted. At the

start of trial on June 1, the district court heard additional argument detailing

Cooke’s troubled relationship with his counsel and the difficulties of assigning

new counsel because of speedy trial requirements. Cooke also filed a motion in

limine that sought to preclude the State from introducing evidence regarding

Cooke’s possession of Ploog’s car.      The district court allowed the State to

present evidence regarding the vehicle so long as the evidence did not imply the

vehicle was stolen.    Following trial, a jury convicted Cooke of both counts.

Cooke filed a motion for a new trial, which the district court denied.      Cooke

appeals.
                                            4


         II.       Standard of Review

         We review a district court’s decision regarding counsel’s motion to

withdraw for an abuse of discretion. State v. Brooks, 540 N.W.2d 270, 272 (Iowa

1995).         We also review evidentiary rulings for abuse of discretion.    State v.

Huston, 825 N.W.2d 531, 536 (Iowa 2013).

         III.      Counsel’s Motion to Withdraw

         Cooke argues the district court erred in denying his counsel’s motion to

withdraw prior to trial because a complete breakdown of the attorney-client

relationship had occurred, which justified substitution of counsel.          The State

responds Cooke did not show such a breakdown in communication and Cooke’s

issues with his counsel had the indicia of a delay tactic.

         District courts have substantial discretion when ruling on motions to

withdraw counsel, “particularly when the motion is made on the eve of trial.”

Brooks, 540 N.W.2d at 272. A defendant must demonstrate sufficient cause for

the withdrawal, such as “a conflict of interest, an irreconcilable conflict with the

client, or a complete breakdown in communications between the attorney and the

client.” Id. If sufficient cause is shown, a defendant must ordinarily also show

prejudice. Id.

         Here, Cooke claimed a complete breakdown of communications between

him and his counsel. In its ruling on the motion for a new trial, the district court

noted that it was Cooke who had caused the communications issues:

         The defendant overlooks the fact that it was the defendant himself
         who refused to meet with his attorney. This refusal occurred twice,
         on May 13, 2015, and again on May 21, 2015. The defendant’s
         election not to meet with his attorney was an election that he made.
                                            5


       This attorney represents his clients well, as was evidenced by the
       attorney’s participation in the trial and by these motions.

The court also included its observation that Cooke and his counsel

communicated well throughout trial and concluded that Cooke had not shown a

complete breakdown of communications. Further, the court emphasized that the

request came on the eve of trial, that Cooke had not waived speedy trial, and that

appointing substitute counsel would have been difficult. Our review of the record

indicates the district court’s observations about Cooke’s relationship with counsel

were sound and its concerns about appointing substitute counsel on the eve of

trial were valid. Further, from our review of the record, we agree that Cooke

received adequate representation from trial counsel. Therefore, we conclude the

district court did not abuse its discretion in denying Cooke’s counsel’s motion to

withdraw.

       IV.     Evidence Related to Ploog’s Car

       Cooke asserts the district court erred by allowing the State to introduce

evidence related to his possession of Ploog’s car and the items that were found

in the car. The State claims this evidence was relevant to identifying Cooke as

the assailant and therefore properly admitted.1

       Generally, evidence is admissible as long as it is relevant. Iowa R. Evid.

5.402. Evidence is “relevant” when it has “any tendency to make the existence of

any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” Iowa R. Evid. 5.402.

The court limited the State’s use of the evidence to the issue of identity and

1
  Although the State asserts Cooke failed to preserve error on his evidentiary claim, we
find it adequately, albeit marginally, preserved by the district court’s ruling in limine.
                                         6


warned against the implication Cooke had stolen the vehicle. Identity of Ploog’s

assailant was the main issue at trial, as Cooke claimed he was not the person

that attacked Ploog.    Ploog identified Cooke as the attacker, and she also

testified that she last saw her car at the scene on the night she was attacked,

with Cooke standing nearby. Accordingly, locating Ploog’s car near Cooke’s

apartment with his belongings and mail inside linked him to the attack. Because

the evidence related to Ploog’s car was relevant to corroborate Ploog’s testimony

as to the identity of her assailant, the evidence was admissible, and the district

court did not abuse its discretion in admitting such evidence.

      V.     Conclusion

      Because we conclude the district court did not abuse its discretion in

denying Cooke’s counsel’s motion to withdraw or in admitting evidence of the

location and contents of Ploog’s vehicle, we affirm Cooke’s convictions.

      AFFIRMED.